Exhibit 10.1

Loan Number: 1011175-0

SEVENTH AMENDMENT

TO SEVEN-YEAR TERM LOAN AGREEMENT

THIS SEVENTH AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT (this “Amendment”)
dated as of July 27, 2020, by and among PREIT ASSOCIATES, L.P., a Delaware
limited partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).

WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6.(b) (the
“Lenders”), and the Administrative Agent have entered into that certain
Seven-Year Term Loan Agreement dated January 8, 2014, as amended by the First
Amendment to Seven-Year Term Loan Agreement dated November 7, 2014, as further
amended by the letter amendment dated November 12, 2014, as further amended by
the Third Amendment to Seven-Year Term Loan Agreement, dated June 26, 2015, as
further amended by the Fourth Amendment to Seven-Year Term Loan Agreement dated
June 30, 2016, as further amended by the Fifth Amendment to Seven-Year Term Loan
Agreement dated June 5, 2018, as further amended by the Sixth Amendment to
Seven-Year Term Loan Agreement dated March 30, 2020 (as so amended, the
“Existing Term Loan Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Existing Term Loan Agreement on the terms and
conditions contained herein (the Existing Term Loan Agreement, as amended
pursuant to this Amendment and as hereafter further amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1 Suspension of Certain Financial Covenants in Existing Term Loan
Agreement.

(a) Upon the effectiveness of this Amendment, for the period beginning on and
including June 30, 2020 to but excluding August 31, 2020 (such period, as the
same may be extended pursuant to clause (b) below, the “Suspension Period”) the
parties hereto agree that notwithstanding anything to the contrary in the
Existing Term Loan Agreement, the covenants set forth in Section 8.1(b),
Section 8.1(c), and Section 8.1(d) (collectively, the “Suspended Covenants”)
shall be of no force and effect and the Loan Parties shall not be required to
comply with such covenants, provided, however, that on the first day following
the expiration of the Suspension Period, and continuing thereafter, such
Suspended Covenants shall be immediately and automatically reinstated.



--------------------------------------------------------------------------------

(b) If, prior to August 31, 2020, (i) the 2020 Term Loan has been fully executed
and the 2020 Term Loan Credit Agreement has become effective pursuant to its
terms, and (ii) Borrowers and the Lenders have agreed to a non-binding term
sheet in form and substance acceptable to the Borrowers and Lenders for an
amendment to the Term Loan Agreement, the Suspension Period shall be extended to
September 30, 2020, so long as during such extension period such non-binding
term sheet remains in effect and the Borrowers are continuously working in good
faith to close the modifications contemplated thereby.

(c) From and after the expiration of the Suspension Period, and until such time
as a Compliance Certificate is delivered with respect to the fiscal quarter
ending September 30, 2020, any Suspended Covenant which is calculated based on
the most recently ended fiscal quarter (or any period of fiscal quarters most
recently ended) shall be determined based on the fiscal quarter (or period of
fiscal quarters) ending June 30, 2020.

(d) During the Suspension Period, the parties agree that (i) the minimum
liquidity requirement in Section 8.15 shall be reduced from Twenty-Five Million
Dollars ($25,000,000) to Eight Million Five Hundred Thousand Dollars
($8,500,000), and (ii) following the closing of the 2020 Term Loan, the
Borrowers may include the undrawn availability under the 2020 Term Loan (to the
extent available to be drawn at the date of determination in accordance with the
2020 Term Loan Credit Agreement) as cash liquidity for the purposes of
calculating compliance with Section 8.15 of the Existing Term Loan Agreement.

Upon the effectiveness of this Amendment, the parties hereto agree that the
Existing Term Loan Agreement is amended as necessary to give effect to this
Section 1.

Section 2 Suspension of LIBOR Rate Loans and Other Activities. Upon the
effectiveness of this Amendment, during the Suspension Period, the parties
hereto agree that notwithstanding anything to the contrary in the Existing Term
Loan Agreement:

(a) During the Suspension Period, the Borrower hereby agrees that (i) the
Applicable Margin shall be determined based on Level 5, and (ii) that the
Applicable Margin for LIBOR Loans for Level 5 shall be equal to the sum of (x)
2.25% plus (y) so long as such percentage is positive, the percentage which
would, as the first day of the Interest Period applicable thereto, cause LIBOR
for the Interest Period therefor plus the Applicable Margin to equal the Base
Rate plus the Applicable Margin for Base Rate Loans. For clarity, during the
Suspension Period, the Applicable Margin for LIBOR Loans for Level 5 shall be
increased such that the all-in interest rate accruing on LIBOR Loans is equal to
the all-in interest rate on Base Rate Loans (determined as of the first day of
the Interest Period applicable to such LIBOR Loans).

(b) During the Suspension Period, the Loan Parties shall not take any action
(and shall not omit from taking any action) where such action or omission is
otherwise prohibited to be taken or omitted during the existence of a Default or
Event of Default. Specifically, but without limitation of any other restrictions
in the Existing Term Loan

 

- 2 -



--------------------------------------------------------------------------------

Agreement, (i) pursuant to Section 8.2 of the Existing Term Loan Agreement, none
of the Parent, PREIT, Borrower or any Subsidiary shall make any Restricted
Payment to any Person whatsoever except as expressly permitted by Section 8.2
(A) for the Parent to maintain its status as a REIT, and (B) to the Borrowers
and other Subsidiaries, (ii) pursuant to Section 8.3(a) of the Existing Term
Loan Agreement, none of the Borrower, any other Loan Party or any Subsidiary
shall create, assume or incur any Lien (other than Permitted Liens) upon any of
its assets, income or profits of any character, and (iii) pursuant to
Section 8.5 of the Existing Term Loan Agreement regarding mergers, acquisitions
and sales of assets, engage in any transaction enumerated in items (i) through
(iv) of such section unless expressly permitted thereunder;

(c) During the Suspension Period, the Borrower, the Parent and the other Loan
Parties shall no longer have the right to consent or approve of any matter which
requires that no Default or Event of Default then exist; and

(d) During the Suspension Period, PREIT-RUBIN shall not have the right to
request that it be released as a “Borrower”.

Section 3 [Intentionally Omitted]

Section 4 Additional Amendments to Existing Term Loan Agreement. Upon the
effectiveness of this Amendment, the parties hereto agree that the Existing Term
Loan Agreement is amended as follows:

(a) Section 1.1 of the Existing Term Loan Agreement is hereby amended by
amending and restating the following definitions in their entirety as follows:

“Capital Event” means (a) any transaction in which the Borrower, Guarantor, any
Subsidiary of the Borrower, or any joint venture directly or indirectly owned by
the Borrower or Guarantor, (i) refinances or incurs any Indebtedness,
(ii) sells, transfers or otherwise disposes (including pursuant to a
sale-leaseback transaction) of any property or asset, (iii) forms a joint
venture, or (iv) issues private or public equity, stock or other financial
instrument, (b) any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower, Guarantor, any Subsidiary of the Borrower, or
any joint venture directly or indirectly owned by the Borrower or Guarantor, or
(c) any other transaction entered into for the purposes of generating cash to
recapitalize the Borrower’s balance sheet, provided, that notwithstanding the
foregoing, no Excluded Stimulus Transaction or the incurrence of Indebtedness
pursuant to the 2020 Term Loan shall be a Capital Event.

“Net Cash Proceeds” means, with respect to any Capital Event by a Person, the
aggregate amount of all cash received by such Person in respect of such Capital
Event less (a) the repayment of any secured indebtedness attributable to the
applicable Property, (b) legal fees, accountants fees, underwriting discounts
and commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in connection with such Capital Event and paid or payable
to a Person other than an Affiliate of such Person and (c) the amount of such
cash that is used to prepay the 2020 Term Loan.

 

- 3 -



--------------------------------------------------------------------------------

“Permitted Indebtedness” means Indebtedness comprised of (a) obligations under
Derivatives Contracts entered into for the purposes of hedging risk and not for
speculative purposes, (b) Indebtedness incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation or in respect of surety and appeal bonds,
performance bonds and other similar obligations, (c) obligations owing from a
Borrower or a Guarantor to a Borrower or a Guarantor; (d) obligations owing from
a Subsidiary that is not a Guarantor to a Subsidiary that is not a Guarantor;
(e) Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course of business; (f) non-recourse Indebtedness
incurred in order to finance the payment of insurance premiums in the ordinary
course of business; (g) Indebtedness incurred pursuant to one or more Excluded
Stimulus Transactions, which does not, in the aggregate, exceed $25,000,000; or
(h) Indebtedness incurred pursuant to the 2020 Term Loan, which does not, in the
aggregate, exceed $30,000,000.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of both clauses (i) and (ii), are not at the time required to
be paid or discharged under Section 7.7; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and each
Specified Derivatives Provider; (f) Liens securing judgments so long as the
judgment it secures does not give rise to an Event of Default under
Section 9.1(h); and (g) Liens on the 2020 Term Loan Collateral pursuant to the
2020 Term Loan Documents.

(b) Section 1.1 of the Existing Term Loan Agreement is amended by adding the
following defined terms thereto in alphabetical order:

“2020 Term Loan” means that certain secured term loan advanced pursuant to the
Credit Agreement, dated on or about the Seventh Amendment Effective Date,
between the Borrower, Wells Fargo Bank, National Association, as Administrative
Agent, and the financial institutions party thereto (the “2020 Term Loan Credit
Agreement”) in an aggregate principal amount of up to $30,000,000.

 

- 4 -



--------------------------------------------------------------------------------

“2020 Term Loan Collateral” means the collateral from time to time securing the
2020 Term Loan.

“2020 Term Loan Documents” means the 2020 Term Loan Credit Agreement and each
mortgage, deed of trust, security agreement, pledge agreement and each other
document or instrument executed and delivered by a loan party to the 2020 Term
Loan in connection with 2020 Term Loan pursuant to the 2020 Term Loan Credit
Agreement and defined therein as the “Loan Documents”.

“Seventh Amendment Effective Date” means July 27, 2020.

(c) Section 7.1(a)(i) of the Existing Term Loan Agreement is hereby amended by
adding the following language at the end of such section:

“Notwithstanding the foregoing, during the Suspension Period, with respect to
the Suspended Covenants only, the Compliance Certificates required under this
Section 7.1(a) shall certify as to Borrower’s calculation of the Suspended
Covenants (but not compliance therewith).”

(d) Section 8.4 of the Existing Term Loan Agreement is hereby amended to amend
and restate clause (z) to read as follows:

“(z) this Section shall not apply to any applicable prohibitions contained in
(1) any Loan Document, (2) the Existing Credit Agreement, (3) any 2020 Term Loan
Documents or (4) any other agreement that evidences Unsecured Indebtedness which
contains prohibitions on the actions described above that are not more
restrictive than those prohibitions contained in the Loan Documents.”

(e) Section 9.1 of the Existing Term Loan Agreement is amended by adding the
following as a new clause (n) thereto:

“(n) Default under 2020 Term Loan. An Event of Default (as defined in the 2020
Term Loan Documents) shall occur under any of the 2020 Term Loan Documents.”

Section 5 Additional Reporting. The Borrower and Parent agree to deliver to the
Administrative Agent and the other Lenders, as applicable, any additional
financial reports, statements or documents as and when required to be delivered
to the administrative agent under and pursuant to the 2020 Term Loan Documents.

Section 6 Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Requisite Lenders;

 

- 5 -



--------------------------------------------------------------------------------

(b) a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;

(c) payment to each approving Lender and to each approving “Lender” under the
term loan facility to PM Gallery LP, a Delaware limited partnership (the “PM
Gallery Loan”), of an amendment fee equal to $15,000, provided that no Lender
that is a party to the Term Loan Agreement, the Existing Credit Agreement, and
the PM Gallery Loan shall receive more than a $15,000 fee in the aggregate; and

(d) evidence that all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid.

Section 7 Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and the
other Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment Documents”) and to perform its obligations under the
Amendment Documents and under the Existing Term Loan Agreement, as amended by
this Amendment, in accordance with their respective terms. Each Amendment
Document has been duly executed and delivered by a duly authorized signatory of
each Borrower or a general partner of such Borrower, as applicable and the
Amendment Documents and the Existing Term Loan Agreement, as amended by this
Amendment, are legal, valid and binding obligations of each Borrower and are
enforceable against such Persons in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained in the Amendment
Documents or in the Term Loan Agreement may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Existing Term Loan Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party or any other Subsidiary; (ii) result in a breach of or constitute a
default under the declaration of trust, certificate or articles of
incorporation, bylaws, partnership agreement or other organizational documents
of any Loan Party or any other Subsidiary, or any indenture, agreement or other
instrument to which any Loan Party or any other Subsidiary is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.

(c) No Default. As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

- 6 -



--------------------------------------------------------------------------------

Section 8 Reaffirmation of Representations. Each Borrower hereby certifies that
as of the date hereof the representations and warranties made or deemed made by
such Borrower to the Administrative Agent and the Lenders in the Term Loan
Agreement and the other Loan Documents to which the Parent or such Borrower is a
party are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation and warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case, such representation or
warranty was true and correct in all respects) on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

Section 9 Release of Claims.

(a) Each of the Borrower and the Parent hereby ratifies, reaffirms and
acknowledges that the Loan Documents and this Amendment represent their valid,
enforceable and collectible obligations, and that they have no existing claims,
defenses (personal or otherwise) or rights of setoff with respect thereto. Each
of the Borrower and the Parent hereby acknowledges and agrees that, through the
Seventh Amendment Effective Date, each of the Administrative Agent and the
Lenders has acted in good faith and has conducted itself in a commercially
reasonable manner in its relationships with the Borrower, the Parent and
Guarantor in connection with the Loans. Each of the Borrower and the Parent
hereby releases Administrative Agent, Lenders, and their respective parent
corporations, subsidiaries and affiliates, any holder of or participant in a
Loan, and each of their respective present and former officers, directors,
shareholders, representatives, consultants, attorneys, employees and agents
thereof, and their respective heirs, personal representatives, successors and
assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the Seventh Amendment
Effective Date, relating to the Loans, the administration of the Loans, the Term
Loan Agreement, any of the other Loan Documents or the modifications described
in this Amendment

(b) In entering into this Amendment, each of the Borrower and the Parent has
consulted with, and been represented by, legal counsel and expressly disclaims
any reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof. The provisions of this Section 9 shall survive the termination of the
Term Loan Agreement, the other Loan Documents, and the payment in full of the
Obligations under the Term Loan Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Section 10 Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Existing Term
Loan Agreement as amended by this Amendment. This Amendment is a Loan Document.

Section 11 Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

Section 12 Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 13 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 14 Effect. Except as expressly herein amended, the terms and conditions
of the Existing Term Loan Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated.
The Existing Term Loan Agreement, as amended hereby, is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Term Loan Agreement or any other
Loan Document.

Section 15 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 16 Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Term Loan
Agreement.

[Signatures Appear on Following Page]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Seven-Year Term Loan Agreement to be executed by their authorized officers all
as of the day and year first above written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,
its general partner

  By:  

/s/ Andrew Ioannou

  Name:  

Andrew Ioannou

  Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

PREIT-RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President-Finance & Acquisitions and Treasurer

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

By:  

/s/ Ryan Sansavera

Name:  

Ryan Sansavera

Title:  

Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

U.S. Bank National Association

By:  

/s/ Nicholas V. Ocepek

Name:  

Nicholas V. Ocepek

Title:  

Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

CITIZENS BANK, N.A.

By:  

/s/ Reginald S. Leese

Name:  

Reginald S. Leese

Title:  

Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY

By:  

/s/ Glenn L. Best

Name:  

Glenn L. Best

Title:  

Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

TRUIST BANK, a North Carolina banking corporation formerly known as Branch
Banking and Trust Company

By:  

/s/ Mark L. Thomas

Name:  

Mark L. Thomas

Title:  

Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

JPMORGAN CHASE BANK, N.A.

By:  

/s/ Dianne M. Stark

Name:  

Dianne M. Stark

Title:  

Authorized Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK, NATIONAL ASSOCIATION

By:  

/s/ Shari L. Reams-Henofer

Name:  

Shari L. Reams-Henofer

Title:  

Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Seventh Amendment to Seven-Year Term Loan Agreement

with PREIT Associates, L.P. et al.]

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

By:  

/s/ Mitchell Vega

Name:  

Mitchell Vega

Title:  

Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 27, 2020 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Term Loan Agreement
referred to below (the “Lenders”).

WHEREAS, PREIT Associates, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Term Loan Agreement on the terms
and conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Seventh Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Term Loan Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

Section 3. Release of Claims.

(a) Guarantor hereby ratifies, reaffirms and acknowledges that the Guaranty
represents its valid, enforceable and collectible obligations, and that it has
no existing claims, defenses (personal or otherwise) or rights of setoff with
respect thereto. Guarantor hereby acknowledges and agrees that, through the
Seventh Amendment Effective Date, each of the Administrative Agent and the
Lenders has acted in good faith and has conducted itself in a commercially
reasonable manner in its relationships with the Borrower, the Parent and
Guarantor in connection with the Loans. Guarantor hereby releases the
Administrative Agent, Lenders, and their

 

Annex A



--------------------------------------------------------------------------------

respective parent corporations, subsidiaries and affiliates, any holder of or
participant in a Loan, and each of their respective present and former officers,
directors, shareholders, representatives, consultants, attorneys, employees and
agents thereof, and their respective heirs, personal representatives, successors
and assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the Seventh Amendment
Effective Date, relating to the Loans, the Guaranty, the administration of the
Loans, the Term Loan Agreement, any of the other Loan Documents or the
modifications described in the Amendment.

(b) In entering into this Acknowledgement, the Guarantor has consulted with, and
been represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 3 shall survive the termination of the Term Loan Agreement, the
other Loan Documents, and the payment in full of the Obligations under the Term
Loan Agreement.

Section 4. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures Appear on Following Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

“GUARANTORS” PR CHERRY HILL OFFICE GP, LLC   By:   PREIT Associates, L.P., sole
member BALA CYNWYD ASSOCIATES, L.P.   By:   PR Cherry Hill Office GP, LLC,
general partner     By:   PREIT Associates, L.P., sole member PR MOORESTOWN
ANCHOR-M, LLC   By:   PREIT Associates, L.P., sole member PR MOORESTOWN LLC  
By:   PREIT Associates, L.P., sole member PR MOORESTOWN LIMITED PARTNERSHIP  
By:   PR Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole
member MOORESTOWN MALL LLC   By:   PR Moorestown Limited Partnership, sole
member     By   PR Moorestown LLC, general partner       By:   PREIT Associates,
L.P., sole member PLYMOUTH GROUND ASSOCIATES LLC   By:   PREIT Associates, L.P.,
sole member PLYMOUTH GROUND ASSOCIATES LP   By:   Plymouth Ground Associates
LLC, general partner     By:   PREIT Associates, L.P., sole member PR AEKI
PLYMOUTH LLC   By:   PREIT Associates, L.P., sole member PR AEKI PLYMOUTH, L.P.
  By:   PR AEKI Plymouth LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR BVM, LLC   By:   PREIT Associates, L.P., sole member PR
CUMBERLAND OUTPARCEL LLC   By:   PREIT Associates, L.P., sole member PR VALLEY
VIEW OP-DSG/CEC, LLC   By:   PREIT Associates, L.P., sole member PR MOORESTOWN
ANCHOR-L&T, LLC   By:   PREIT Associates, L.P., sole member         By:    
Pennsylvania Real Estate Investment Trust, general partner         By:    

/s/ Andrew Ioannou

        Name:    

Andrew Ioannou

        Title:    

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR EXTON LLC   By:   PREIT Associates, L.P., sole member PR EXTON LIMITED
PARTNERSHIP   By:   PR Exton LLC, general partner     By:   PREIT Associates,
L.P., sole member PR EXTON OUTPARCEL GP, LLC   By:   PREIT Associates, L.P.,
sole member PR EXTON OUTPARCEL HOLDINGS, LP   By:   PR Exton Outparcel GP, LLC,
general partner     By:   PREIT Associates, L.P., sole member PR EXTON OUTPARCEL
LIMITED PARTNERSHIP   By:   PR Exton Outparcel GP, LLC, general partner     By:
  PREIT Associates, L.P., sole member XGP LLC   By:   PR Exton Limited
Partnership, sole member     By:   PR Exton LLC, general partner       By:  
PREIT Associates, L.P., sole member PR EXTON SQUARE PROPERTY L.P.   By:   XGP
LLC, general partner     By:   PR Exton Limited Partnership, sole member      
By:   PR Exton LLC, general partner         By:   PREIT Associates, L.P., sole
member PR FIN DELAWARE, LLC   By:   PREIT Associates, L.P., sole member PR
FINANCING II LLC   By:   PREIT Associates, L.P., sole member PR FINANCING I LLC
  By:   PREIT Associates, L.P., member and   By:   PR Financing II LLC, member  
  By:   PREIT Associates, L.P., sole member PR FINANCING LIMITED PARTNERSHIP,  
By:   PR Financing I LLC, general partner     By:   PREIT Associates, L.P.,
member and     By:   PR Financing II, LLC, member       By:   PREIT Associates,
L.P., sole member PR GAINESVILLE LLC   By:   PREIT Associates, L.P., sole member
PR GAINESVILLE LIMITED PARTNERSHIP   By:   PR Gainesville LLC, general partner  
  By:   PREIT Associates, L.P., sole member           By:  

/s/ Andrew Ioannou

          Name:  

Andrew Ioannou

          Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR GV LLC   By:   PREIT Associates, L.P., sole member PR GV LP   By:   PR GV
LLC, general partner     By:   PREIT Associates, L.P., sole member PR PRINCE
GEORGE’S PLAZA LCC   By:   PREIT Associates, L.P., sole member PR HYATTSVILLE
LLC   By:   PR Prince George’s Plaza LLC, general partner     By:   PREIT
Associates, L.P., sole member PR JK LLC   By:   PREIT Associates, L.P., sole
member PR JACKSONVILLE LLC   By:   PREIT Associates, L.P. member and   By:   PR
JK LLC, member     By:   PREIT Associates, L.P., sole member PR JACKSONVILLE
LIMITED PARTNERSHIP   By:   PR Jacksonville LLC, general partner     By:   PREIT
Associates, L.P., member and     By:   PR JK LLC, member       By:   PREIT
Associates, sole member PR MAGNOLIA LLC   By:   PREIT Associates, L.P., sole
member PR VALLEY ANCHOR-S, LLC   By:   PREIT Associates, L.P., sole member PR
WOODLAND ANCHOR-S, LLC   By:   PREIT Services, LLC, manager     By:   PREIT
Associates, L.P., sole member           By:   Pennsylvania Real Estate
Investment Trust, general partner           By:  

/s/ Andrew Ioannou

          Name:  

Andrew Ioannou

          Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR PLYMOUTH ANCHOR-M, LLC   By:   PREIT Associates, L.P., sole member PR
PLYMOUTH ANCHOR-M, L.P.   By:   PR Plymouth Anchor-M, LLC, general partner    
By:   PREIT Associates, L.P., sole member PR PM PC ASSOCIATES LLC   By:   PREIT
Services, LLC, non-member manager     By:   PREIT Associates, L.P., sole member
PR PLYMOUTH MEETING ASSOCIATES PC LP   By:   PR PM PC Associates LLC, general
partner     By:   PREIT Services, LLC, non-member manager       By:   PREIT
Associates, L.P., sole member PR PLYMOUTH MEETING LLC   By:   PREIT Associates,
L.P., sole member PR PLYMOUTH MEETING LIMITED PARTNERSHIP   By:   PR Plymouth
Meeting LLC, general partner     By:   PREIT Associates, L.P., sole member PR PM
PC ASSOCIATES LP   By:   PR PM PC Associates LLC, general partner     By:  
PREIT Services, LLC, non-member manager       By:   PREIT Associates, L.P., sole
member           By:   Pennsylvania Real Estate Investment Trust, general
partner           By:  

/s/ Andrew Ioannou

          Name:  

Andrew Ioannou

          Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:   PR TP LLC, general partner
      By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC   By:   PREIT Associates, L.P., sole member PR VALLEY
LIMITED PARTNERSHIP   By:   PR Valley LLC, its general partner     By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley View Anchor-M, LLC, its general partner     By:   PREIT Associates,
L.P., sole member           By:   Pennsylvania Real Estate Investment Trust,
general partner           By:  

/s/ Andrew Ioannou

          Name:  

Andrew Ioannou

          Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR MONROE OLD TRAIL, LLC PR MONROE OLD TRAIL LIMITED PARTNERSHIP   By:   PR
Monroe Old Trail, LLC, general partner PR MONROE OLD TRAIL HOLDINGS, LLC PR
MONROE OLD TRAIL HOLDINGS, L.P.   By:   PR Monroe Old Trail Holdings, LLC,
general partner PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC   By:   PREIT –
RUBIN, Inc., sole member       By:  

/s/ Andrew Ioannou

      Name:  

Andrew Ioannou

      Title:  

Executive Vice President-Finance & Acquisitions and Treasurer

PREIT – RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President-Finance & Acquisitions and Treasurer

PREIT–RUBIN OP, INC.

By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President and Assistant Treasurer

 

[Signatures Continued on Next Page]

 

Annex A – Guarantor Acknowledgement



--------------------------------------------------------------------------------

PR CAPITAL CITY LIMITED PARTNERSHIP   By:   PR Capital City LLC, general partner
    By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member
      By:   PREIT Associates, L.P., its sole member PR CC LIMITED PARTNERSHIP  
By:   PR CC I LLC, general partner     By:   PREIT Associates, L.P., its member
    By:   PR CC II LLC, its member       By:   PREIT Associates, L.P., its sole
member PR CAPITAL CITY LLC   By:   PREIT Associates, L.P., its member   By:   PR
CC II LLC, its member     By:   PREIT Associates, L.P., its sole member PR CC I
LLC   By:   PREIT Associates, L.P., its member   By:   PR CC II LLC, its member
    By:   PREIT Associates, L.P., its sole member PR CC II LLC   By:   PREIT
Associates, L.P., its sole member

      By: Pennsylvania Real Estate Investment Trust, its general partner      
By:  

/s/ Andrew Ioannou

      Name:  

Andrew Ioannou

      Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

 

   Address for Notices for all Guarantors:    c/o PREIT Associates, L.P.      
2005 Market Street       Suite 1000       Philadelphia, PA 19103      
Attention: Andrew Ioannou       Telephone:    (215) 875-0700       Telecopy:   
(215) 546-7311   

 

Annex A – Guarantor Acknowledgement